DETAILED ACTION
This action is in response to the Amendment dated 23 July 2021.  Claims 1 and 11-13 are amended.  Claim 14 has been added.  No claims have been cancelled.  Claims 1 and 3-14 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant’s amendment, the 35 U.S.C. 112(b)/second paragraph rejection of claims 1 and 3-13 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 2014/0104266 A1) in view of GoEngineer (“SOLIDWORKS Quick Tip – Move with Triad”, <URL: https://www.youtube.com/watch?v=OHVyb3fmG9I>, 15 September 2015) and further in view of Fong (US 2010/0060588 A1).

As for independent claim 1, Stone teaches a method comprising:
displaying a 3D object having a center of rotation in the 3D scene on a screen [(e.g. see Stone paragraph 0022 and Fig. 3A) ”An anchor point is considered to be a point, associated with an object or group of objects, from where a transformation originates. For example, if an anchor point is set at the center of a 3D object”].
displaying in the 3D scene a rotation manipulator (RM) having three areas (RA1, RA2, RA3) perpendicular to each other, the rotation manipulator (RM) following  ”At 200, a first indication specifying a 3D anchor point associated with at least one 3D object is received. As described previously, a user may move the anchor point associated with an object to alter the starting or reference point for a desired transformation … an anchor point 330 is shown, where the anchor point 330 presents the X, Y, and Z axes relative to the 3D object 310. A cursor 340 is further displayed, the cursor 340 being representative of movement and/or action by a user performed through a mouse or other control mechanism.”].  Examiner notes that the anchor point is movable by the user where the user produces actions and movement within the interface using a cursor and a mouse.  When moving an object with a cursor/mouse the object inherently follows the position of the cursor (see evidence of this in GoEngineer @2:08-2:20).
activating the rotation manipulator by locking its location on the screen on an initial press point (PP) [(e.g. see Stone paragraph 0043 and Fig. 3B) ”FIG. 3B illustrates the graphical media editing/creation tool UI of FIG. 3A, except instead of having the anchor point 330 within or otherwise tied to the bounding box 320, the anchor point 330 has been positioned by the user away from the bounding box 320 so that any transformations will occur about the remotely located anchor point 330”
selecting one rotation plane [(e.g. see Stone paragraph 0041) ”At 210, a second indication specifying a selected face associated with the 3D object is received. Again and as previously described, a user may choose any face he/she desires in order to set the plane of transformation”].
performing a rotation manipulation according to the displacement of the cursor (C) [(e.g. see Stone paragraphs 0015, 0041) ”At 240, the 3D transformation is performed in accordance with the received information, the automatically determined dimensionality, and the 3D anchor point … a user may perform transformation operations, e.g., rotation, translation, and scaling, of an object in 3D space such that the transformation operations are performed in line with the movement of a control device (e.g., mouse, touch input on a screen, etc.), and where the transformation of the object intuitively follows, e.g., a cursor, representative of the control device movement”].

Stone does not specifically teach by performing a displacement of the cursor (C) to the area (RA1, RA2, RA3) corresponding to said plane.  However, in the same field of invention, GoEngineer teaches:
by performing a displacement of the cursor (C) to the area (RA1, RA2, RA3) corresponding to said plane [(e.g. see GoEngineer @1:15) examiner notes that 
Therefore, considering the teachings of Stone and GoEngineer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add by performing a displacement of the cursor (C) to the area (RA1, RA2, RA3) corresponding to said plane, as taught by GoEngineer, to the teachings of Stone because using the triad tool allows a user to quickly and easily position components (e.g. see GoEngineer video description).

Stone and GoEngineer do not specifically teach said locking comprising: locking the rotation manipulator on the screen at a current position of the cursor (C) upon depression of a mouse button by the user, or respectively upon release of an initial sequential contact between a user’s appendage and a touch-sensitive surface associated with the screen, while the user maintained the depression of the mouse button, or respectively initiates and maintains a second sequential contact or the method returning to step a) and unlocking the rotation manipulator once the user releases the mouse button or respectively once the user releases the second sequential contact.  However, in the same field of invention, Fong teaches:
said locking comprising: locking the rotation manipulator on the screen at a current position of the cursor (C) upon depression of a mouse button by the user, or respectively upon release of an initial sequential contact between a user’s appendage and a touch-sensitive surface associated with the screen [(e.g. see Fong paragraphs 0018, 0019 and Figs. 3 and 5) ”recognizing a first ].
while the user maintained the depression of the mouse button, or respectively initiates and maintains a second sequential contact [(e.g. see Fong paragraphs 0021, 0025 and Figs. 3 and 5) ”At 42 of FIG. 2, method 22 includes recognizing a second touch input on the display after conclusion of the first touch input. In other words, the first touch input and the second touch input are temporally separate. The first touch input and the second touch input do not overlap in time … FIG. 5 shows user 32 performing a ].
the method returning to step a) and unlocking the rotation manipulator once the user releases the mouse button or respectively once the user releases the second sequential contact [(e.g. see Fong paragraph 0027) ”Once set, an anchor may be released responsive to several different events and/or scenarios … As another example, an anchor may be released after a second touch input is completed and/or a characteristic of an image is changed”].
Therefore, considering the teachings of Stone, GoEngineer and Fong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add said locking comprising: locking the rotation manipulator on the screen at a current position of the cursor (C) upon depression of a mouse button by the user, or respectively upon release of an initial sequential contact between a user’s appendage and a touch-sensitive surface associated with the screen, while the user maintained the depression of the mouse button, or respectively initiates and maintains a second sequential contact or the method returning to step a) and unlocking the rotation manipulator once the user releases the mouse button or respectively once the user 

As for dependent claim 3, Stone, GoEngineer and Fong teach the method as described in claim 1, but Stone does not specifically teach the following limitation.  However, in the same field of invention, GoEngineer teaches:
wherein step d) comprises the sub-steps of: dl) directing the cursor (C) to the area (RA1, RA2, RA3); and d2) determining whether the cursor (C) reaches a validation threshold specific to the area (Al, A2, A3) [(e.g. see GoEngineer @1:10-1:15) examiner notes that as the user moves the cursor around the triad, a different ring/plane is selected when in a proximity distance from the cursor].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 4, Stone, GoEngineer and Fong teach the method as described in claim 3, but Stone does not specifically teach the following limitation.  However, in the same field of invention, GoEngineer teaches:
wherein the validation threshold is defined by a curve portion, each point of said curve portion having a predefined pixel distance relative to the press point (PP) [(e.g. see GoEngineer @1:15) examiner notes that each ring is a curved portion, and each ring is displaced a certain distance from the center (e.g. small blue dot)].


As for dependent claim 5, Stone, GoEngineer and Fong teach the method as described in claim 4, but Stone does not specifically teach the following limitation.  However, in the same field of invention, GoEngineer teaches:
wherein the curve portion is the external contour (EXT1, EXT2, EXT3) of the corresponding area (RA1, RA2, RA3) [(e.g. see GoEngineer @1:15) examiner notes that the rings define the outer contours of the three planes (e.g. x, y, and z) of the triad].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 6, Stone, GoEngineer and Fong teach the method as described in claim 3 and Stone further teaches:
wherein sub-step d1) of directing the cursor includes providing a first type of visual feedback of the area where the cursor is located [(e.g. see Stone paragraph 0042) ”a selected face, e.g., front face 325, may be highlighted or otherwise visually identified to a user, for example, by being outlined with another color, being identified with a solid and/or bolded line”].

As for dependent claim 7, Stone, GoEngineer and Fong teach the method as described in claim 6 and Stone further teaches:
wherein sub-step d1) of directing the cursor comprises providing a second type of visual feedback of the areas where the cursor is not located [(e.g. see Stone paragraph 0042) ”while unselected faces are outlined with a broken/hash/dotted line, etc.”].

As for dependent claim 8, Stone, GoEngineer and Fong teach the method as described in claim 7, but Stone does not specifically teach the following limitation.  However, in the same field of invention, GoEngineer teaches:
wherein step d) of selecting one rotation plane comprises a sub-step d3) providing a third type of visual feedback of exceeding the validation threshold for the corresponding area [(e.g. see GoEngineer @1:17) examiner notes that as the user moves the cursor beyond the selected ring, all other rings are removed or reduced transparency and specific angle rotation measurements appear].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 9, Stone, GoEngineer and Fong teach the method as described in claim 8 and Stone further teaches:
wherein visual feedback of any of the first, second and third types is a change of the size and/or color and/or level of transparency of the area [(e.g. see Stone paragraph 0042) ”a selected face, e.g., front face 325, may be highlighted or otherwise visually identified to a user, for example, by being outlined with another color, being identified with a solid and/or bolded line”].

As for dependent claim 10, Stone, GoEngineer and Fong teach the method as described in claim 3, but Stone does not specifically teach the following limitation.  However, in the same field of invention, GoEngineer teaches:
wherein step e) comprises the sub-steps of: e1) determining a reference vector (RV), whose direction is defined by the initial press point (PP) and by a validation point (VP), said validation point (VP) corresponding to the position of the cursor (C) when it reaches the validation threshold; e2) determining a current vector (CV), whose direction is defined by the initial press point (PP) and by a current point (CP), said current point (CP) corresponding to the position of the cursor (C) once it has reached the validation threshold; e3) performing the rotation manipulation according to the angle between the reference vector (RV) and the current vector (CV) [(e.g. see GoEngineer @1:16-1:37) examiner notes that where the user crosses the edge of the ring is set to 0 degrees, as the user moves the cursor a vector attached to the center moves along with the cursor and sets the angle of rotation of the object according to the displayed measurement angle when the user completes the rotation process].
The motivation to combine is the same as that used for claim 1.

As for independent claim 11, Stone, GoEngineer and Fong teach a computer program product.  Claim 11 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

claim 12, Stone, GoEngineer and Fong teach a non-transitory computer-readable data-storage medium.  Claim 12 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for independent claim 13, Stone, GoEngineer and Fong teach a system.  Claim 13 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 2014/0104266 A1) in view of GoEngineer (“SOLIDWORKS Quick Tip – Move with Triad”, <URL: https://www.youtube.com/watch?v=OHVyb3fmG9I>, 15 September 2015) and further in view of Fong (US 2010/0060588 A1), as applied to claim 1 above, and further in view of Sharma et al. (US 2018/0082475 A1).

As for dependent claim 14, Stone, GoEngineer and Fong teach the method as described in claim 1, but do not specifically teach wherein the locking of the location of the rotation manipulator further comprises, subsequently to the release of the initial sequential contact, performing an intermediate sequential contact between the user’s appendage and the touch-sensitive surface to activate a lock button displayed on the screen.  However, in the same field of invention, Sharma teaches:
wherein the locking of the location of the rotation manipulator further comprises, subsequently to the release of the initial sequential contact, performing an intermediate sequential contact between the user’s appendage and the touch- ”As shown in FIG. 6A at time T.sub.3, placement screen 630 may present virtual object 130 with an editing box 632 to accept user input. In one implementation, a user may position virtual object 130/editing box 632 within placement screen 630 to overlay virtual object 130 on target image 120 … editing box 632 may include "handles" to allow a user to indicate a change in size, a rotation, or a change in three-dimensional perspective of virtual object 130 … the user may select a lock object size and position button 634 to complete user input for insertion of virtual object 130”].
Therefore, considering the teachings of Stone, GoEngineer, Fong and Sharma, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the locking of the location of the rotation manipulator further comprises, subsequently to the release of the initial sequential contact, performing an intermediate sequential contact between the user’s appendage and the touch-sensitive surface to activate a lock button displayed on the screen, as taught by Sharma, to the teachings of Stone, GoEngineer and Fong because it provides a simplified model to place objects in virtual space (e.g. see Sharma paragraph 0018).

Response to Arguments
Applicant's arguments, filed 23 July 2021, have been fully considered but they are not persuasive.

Applicant argues that [“Indeed, even when considered within context of a touch-sensitive surface, Applicant's Claim 1, at least as currently amended, is not rendered obvious by the cited art. As mentioned above, the methods of Krishnamurthy require at least two fingers: a first finger to set an anchor point and remain in contact with the touch-sensitive surface for the life of the anchor point, and a second finger to actuate the side sensor. In contrast, at least as currently amended, Applicant's Claim 1 provides for a method of manipulating a computerized 3D object using a single appendage in contact with a touch-sensitive surface” (Page 10).].

The argument described above, in paragraph number 9, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2008/0034289 A1 issued to Doepke et al. on 07 February 2008.  The subject matter disclosed therein is pertinent to that of claims 1 and 3-14 (e.g. rotation of a virtual object using a mouse).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174